DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 01/25/2022, in which, claims 1, 3-9, and 11 are amended; and claims 2 and 10 are cancelled. Claims 1, 3-9, and 11-15 remain pending in the present application with claims 1 and 9 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Regarding the 35 U.S.C. §112(f) invocation of claim 1, Applicants have amended the claim to clarify the subject matter, rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(f) invocation of claims 1-8 is withdrawn.
Applicant's arguments filed on 01/25/2022 with respect to amended claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marutani et al. (US 20160057394 A1, hereinafter referred to as “Marutani”) in view of Gum (US 20110170787 A1, hereinafter referred to as “Gum”), further in view of Hwang et al. (US 20170205138 A1, hereinafter referred to as “Hwang”).
Regarding claim 1, Marutani discloses a refrigerator comprising: 
a storage chamber (see Marutani, paragraph [0081]: “As illustrated in FIG. 2, the refrigerator 1 is provided with storage chambers for storing food namely”); 
a camera provided in the storage chamber (see Marutani, paragraph [0127]: “The refrigerator 1 is provided with the image capturing camera 18 configured to capture images of the interior of storage chambers”); 
a touch detection display (see Marutani, paragraph [0122]: “as illustrated in FIG. 11. The screen of the communication terminal 103 is provided with a touch panel”); 

a controller configured to: 
control the camera to capture an image of an inside of the storage chamber (see Marutani, paragraph [0127]: “The refrigerator 1 is provided with the image capturing camera 18 configured to capture images of the interior of storage chambers”), 
display the captured image of the storage chamber on the touch detection display (see Marutani, paragraph [0122]: “The communication terminal 103 acquires the latest image (or the image information) from the server 104 (B1) when an application for image acquisition is invoked and the terminal-side process (fridge interior image displaying program) indicated in FIG. 10 is executed. As a result, images of the fridge interior are displayed, with the time in which the images were captured, on the screen of the communication terminal 103 as illustrated in FIG. 11. The screen of the communication terminal 103 is provided with a touch panel”), 
control the communicator to transmit the image to the external device (see Marutani, paragraph [0127]: “communication portion 52 configured to transmit image information of images of the fridge interior captured by the image capturing camera 18 to external devices”). 
Regarding claim 1, Marutani discloses all the claimed limitations with the exception of receive, from the external device through the communicator, identification information of foods identified based on a plurality of sample images, which are 
Gum from the same or similar fields of endeavor discloses receive, from the external device through the communicator, identification information of foods identified based on a plurality of sample images (see Gum, paragraph [0016]: “a user may select a particular target object among several displayed target objects. Upon such a selection, an MD may go through a process of identifying and initiating communication with a selected target object … such a selection of a particular target object may result in an MD acquiring information regarding the particular target object from a remote source if the MD does not already include such information”), which are extracted from the captured image, and a position of respective sample image of the plurality of sample images, in response to a user's touch input on the touch detection display (see Gum, paragraph [0021]: “A user may interact with a displayed captured image via a user interface such as a touch screen, keypad, stylus, and/or voice commands, just to name a few examples. During such an interaction, a user may select one or more target objects included in the displayed captured image. In one particular implementation, a user may select a particular target object included in a displayed captured image by selecting an associated label that overlay the target object in the image (e.g., selecting 
based on comparing a position of the user's touch input with the position of the respective sample image, select a sample image corresponding to the user's touch input (see Gum, paragraph [0030]: “a user may select a particular target object via a pointing device, such as a mouse and/or touch pad…  user may toggle a position of a selection indicator to jump among target objects in the displayed captured image ... A user may then select a target object in a displayed captured image based, at least in part, on a position of such a selection indicator”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gum with the teachings as in Marutani. The motivation for doing so would ensure the system to have the ability to use the method disclosed in Gum to display a captured image on a touch panel; to allow user to select a particular target object included in a displayed captured image wherein the user may interact with a displayed captured image via a user interface such as a touch screen to select the target object based on a position of selection indicator; and to acquire information regarding the selected target object by communicating a remote server thus receiving identification information of an item such as food from the external device through the communicator based on a plurality of images which are extracted from the captured image wherein a position of respective 
Regarding claim 1, the combination teachings of Marutani and Gum as discussed above disclose all the claimed limitations with the exception of display identification information of a food identified based on the selected sample image on the touch detection display, the identification information of the food including a name of the food.
Hwang from the same or similar fields of endeavor discloses display identification information of a food identified based on the selected sample image on the touch detection display (see Hwang, paragraph [0231]: “The touch screen 223 may include a touch panel that detects touch input coordinates with which a part of the user's body comes into contact, and a display panel that displays a variety of pieces of information according to the user's touch input”), the identification information of the food including a name of the food (see Hwang, paragraph [0310]: “the portable terminal device 200 may transmit the identification information about the food item to the external server 10, as illustrated in FIG. 19. In this case, the identification information about the food item may include the name of the food item, a group to which the food 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hwang with the teachings as in Marutani and Gum. The motivation for doing so would ensure the system to have the ability to use the Refrigerator and controlling method disclosed in Hwang to detect touch input coordinates with which a part of the user's body comes into contact and to display a variety of pieces of information according to the user's touch input on a display panel including the identification information about a food item thus displaying identification information of a food identified based on the selected sample image on the touch detection display wherein the identification information of the food including a name of the food in order to identify food items in the refrigerator automatically so that the user can easily obtain information relating to food stored in the refrigerator.
Regarding claim 8, the combination teachings of Marutani, Gum, and Hwang as discussed above also disclose the refrigerator according to claim 1, wherein the controller is further configured to: 
receive correction of the identification information identified from the image from the user through the touch detection display (see Hwang, paragraph [0348]: “the refrigerator 100 updates the shelf assembly map 333 based on the identification information about the food item and the identification information about the accommodation space in which the storage container B of the food item is accommodated”), and 

The motivation for combining the references has been discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claim 1 above.
Claims 3-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marutani, Gum, and Hwang as applied to claim 1, and further in view of Wang (US 20140111487 A1, hereinafter referred to as “Wang”).
Regarding claim 3, the combination teachings of Marutani, Gum, and Hwang as discussed above disclose all the claimed limitations with the exceptions of the refrigerator according to claim 1, wherein the controller is further configured to select the sample image having a minimum distance from the user's touch input among the plurality of sample images.
Wang from the same or similar fields of endeavor discloses the refrigerator according to claim 1, wherein the controller is further configured to select the sample image having a minimum distance from the user's touch input among the plurality of sample images (see Wang, paragraph [0023]: “Select a touch object corresponding to the minimum value among the distances as a touch operation object. The touch object corresponding to the minimum value among the distances calculated in step 202 is selected as the touch operation object”).
Wang with the teachings as in Marutani, Gum, and Hwang. The motivation for doing so would ensure the system to have the ability to use the method of processing a touch operation disclosed in Wang to select a touch object corresponding to the minimum value among the distances as a touch operation object thus selecting the sample image having a minimum distance from the user's touch input among the plurality of sample images in order to determine that the sample image whose center is the minimum distance from the user's touch input is the image representing the food at the location touched by the user.
Regarding claim 4, the combination teachings of Marutani, Gum, Hwang, and Wang as discussed above also disclose the refrigerator according to claim 3, wherein the controller is further configured to display the identification information of the food identified from the selected sample image on the touch detection display (see Hwang, paragraph [0231]: “The touch screen 223 may include a touch panel that detects touch input coordinates with which a part of the user's body comes into contact, and a display panel that displays a variety of pieces of information according to the user's touch input”).
The motivation for combining the references has been discussed in claim 3 above.
Regarding claim 5, the combination teachings of Marutani, Gum, Hwang, and Wang as discussed above also disclose the refrigerator according to claim 4, wherein the controller is further configured to display the selected sample image, a name of the 
The motivation for combining the references has been discussed in claim 3 above.
Regarding claim 6, the combination teachings of Marutani, Gum, Hwang, and Wang as discussed above also disclose the refrigerator according to claim 3, wherein the identification information of the food identified from the selected sample image comprises names of at least two foods (see Wang, paragraph [0057]: “Referring to FIG. 4, for example, a display interface 401 contains two touch objects, the touch objects are a first touch object 402 and a second touch object 403”), and 
wherein the controller is further configured to display at least two pieces of identification information on the touch detection display (see Wang, paragraph [0059]: “The touch object is a selectable object in the current display interface, and may be any selectable object such as an icon or a text identifier on the screen, which is not limited in the embodiments of the present invention”).
The motivation for combining the references has been discussed in claim 3 above.
 claim 7, the combination teachings of Marutani, Gum, Hwang, and Wang as discussed above also disclose the refrigerator according to claim 6, wherein the controller is further configured to display any one identification information selected by the user among the at least two pieces of identification information on the touch detection display (see Wang, paragraphs [0059]-[0060]: “As long as a touch point locates in the touch region of a touch object, the touch object can be selected as a touch operation object … Referring to FIG. 4, according to an solution in the prior art, when the coordinates of the touch point 404 locate in the touch region of the first touch object 402 or the second touch object 403, the second touch operation object selection unit 702 selects the touch object corresponding to the touch region as the touch operation object”).
The motivation for combining the references has been discussed in claim 3 above.
Claim 11 is rejected for the same reasons as discussed in claim 3 above.
Claim 12 is rejected for the same reasons as discussed in claim 4 above.
Claim 13 is rejected for the same reasons as discussed in claim 5 above.
Claim 14 is rejected for the same reasons as discussed in claim 6 above.
Claim 15 is rejected for the same reasons as discussed in claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484